DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see applicant arguments, filed on 2/22/2021, with respect to objection to claims 16-17, 22, 33-34; 35 U.S.C. 102(a)(1) rejection of claims 12, 18, 29; 35 U.S.C. 102(a)(2) rejection of claims 12-13, 18, 23, 29-30; and 35 U.S.C. 103(a) rejection of claims 14-15, 24, 31-32 have been fully considered and are persuasive.  The objection to claims 16-17, 22, 33-34; 35 U.S.C. 102(a)(1) rejection of claims 12, 18, 29; 35 U.S.C. 102(a)(2) rejection of claims 12-13, 18, 23, 29-30; and 35 U.S.C. 103(a) rejection of claims 14-15, 24, 31-32 has been withdrawn. 

Allowable Subject Matter
Claims 13-15, 17-22, 29, 31-32, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 12, 14-15, 17, 29, 31-32, and 34:
The present invention describes a paging method, comprising receiving, by a terminal device, a paging message sent by an access network device based on at least one network slice used by the terminal device, comprising determining, by the terminal device, at least one paging group to which the terminal device belongs and which 
(2) Regarding claims 18-22:
The present invention describes a
A network device, comprising a processor and a transceiver coupled with the processor wherein the transceiver is configured to send a paging message to a terminal device based on at least one network slice used by the terminal device; wherein the network device is an access network device, and the processor is further configured to determine at least one paging group to which the terminal device belongs and which corresponds to the at least one network slice based on the at least one network slice used by the terminal device and corresponding relationship between multiple network slices and multiple paging groups; and the transceiver is further configured to send the paging message to the terminal device based on the paging group to which the terminal device belongs; wherein the processor is further configured to select from the at least one paging group a target paging group to be paged, and control the transceiver to send a paging message to a terminal device of the target paging group; and the transceiver is further configured to send indication information to the terminal device, the indication information indicating the target paging group; and send system information to the terminal device, the system information containing the corresponding relationship between the multiple paging groups and the multiple network slices.  The closest prior art, Zhang (PCT/CN2017/097108) and US Patent publication (US 2019/0029000) both discloses a similar method, but fails to disclose the processor is further configured to select from the at least one paging group a target paging group to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/4/2021